Attachment to Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.     Applicant’s amendment and response of 2/22/2022 are acknowledged. Claims 30, 31, 34, 37, 45 and 46 have been amended. Claims 35-36, 38-42 and 47-53 have been canceled.
Status of Claims
3.      Claims 30-34, 37 and 43-46 are pending in this application. Claims 30, 31, 34, 37, 45 and 46 have been amended. Claims 35-36, 38-42 and 47-53 have been canceled.
  Claims 1-29 have been canceled by a 4/09/2019 amendment. Claims 30-34, 37 and 43-46 are under consideration.
Rejections Moot
Claim Rejections - 35 USC § 112
4.     Rejection of claims 35-36 and 38-42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph scope of enablement is moot in view of cancelation of said claims.
5.    Rejection of claims 41-42 and 47-53 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot in view of cancelation of said claims.
Rejections Withdrawn
Claim Rejections - 35 USC § 112
6.     Rejection of claims 30-34, 37 and 43-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph scope of enablement is withdrawn in view of applicant’s amendment and response of 2/22/2022.
7.    Rejection of claims 43-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of applicant’s amendment and response of 2/22/2022.
Allowable Subject Matter
8.    Claims 30-34, 37 and 43-46 are allowed. The claims are renumbered 1-10 respectively.
The following is an examiner’s statement of reasons for allowance: 
The claims are free from prior art. 
       The claims are drawn to a vaccine formulation for use in humans or in a veterinary field for protection against pulmonary and systemic infections, said vaccine comprising at least one antigenic multivalent molecular construct for bacterial antigens of Streptococcus pneumoniae or Neisseria meningitidis said vaccine consisting of a basic unit comprising a helper-T dependent carrier protein covalently bound to a minimum of three carbohydrate structures which are capsular poly saccharides of different serological specificity by a linker comprising imine reduced bonds and amide bonds, wherein each carbohydrate structure comprises at least one of the repeating basic epitopes consisting of a minimum of five to twelve monosaccharide residues, where said carrier protein is selected from the group consisting of natural diphtheria mutant 6 protein CRM197, diphtheria toxoid, tetanus toxoid, Protein D from Haemophilus influenzae, Pneumonococcal surface proteins, Pneumonoccal toxin and derivatives thereof including tetanus toxoid derivatized by an adipic acid dihydrazide spacer characterized in that at least one mole or fraction thereof of protein carrier carries at least one mole or fraction thereof of each of the at least three different type- specific carbohydrate antigens in a physiologically acceptable vehicle, optionally together with an adjuvant or pharmaceutically acceptable excipients.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHATOL SHAHNAN -SHAH/
Examiner, Art Unit 1645
June 30, 2022



/JANA A HINES/Primary Examiner, Art Unit 1645